                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 ANTHONY L. CAVALLERO,
                                               Case No. 1:20-cv-00117-BLW
                      Plaintiff,
                                               INITIAL REVIEW ORDER
 vs.                                           BY SCREENING JUDGE

 STATE OF IDAHO,

                      Defendant.




       The Complaint of Plaintiff Anthony L. Cavallero was conditionally filed by the

Clerk of Court due to his status as a prisoner and pauper. (Dkts. 3, 1.) A “conditional

filing” means that Plaintiff must obtain authorization from the Court to proceed. All

prisoner and pauper complaints seeking relief against a government entity or official must

be screened by the Court to determine whether summary dismissal is appropriate. 28

U.S.C. §§ 1915 & 1915A. The Court must dismiss any claims that state a frivolous or

malicious claim, fail to state a claim upon which relief may be granted, or seek monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B). After

reviewing the Complaint, the Court has determined that Plaintiff will be required to

amend his Complaint.




INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
                               REVIEW OF COMPLAINT

           1. Factual Allegations

       Plaintiff alleges that, on or about July 30, 2007, officials acting for the state of

Idaho arrested him but did not give him an arraignment hearing within 72 hours. The

injury he suffered is “going to prison – I’m in prison.” (Dkt. 3, p. 2.) He seeks

compensatory damages in the amount of $10 million.

       As context for Plaintiff’s claim, a review of the Idaho Department of Correction

website shows that, on April 1, 2017, Plaintiff completed serving a sentence for

aggravated assault in Bonner County Criminal Case No. CR07-4908. The website also

shows that Plaintiff currently is serving a sentence for “assault/battery on certain

personnel” in Ada County Criminal Case No. CR13-16900, with a satisfaction date of

September 30, 2021. If this information is incorrect, Plaintiff can correct it in the

amended complaint.

           2. Standard of Law

       A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim

for relief under Rule 8 if the factual assertions in the complaint, taken as true, are

insufficient for the reviewing court plausibly “to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).




INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
       A plaintiff is required to state facts, and not just legal theories, in a complaint. See

Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556 U.S. at

678. In Iqbal, the Court made clear that “[t]hreadbare recitals of the elements of a cause

of action, supported by mere conclusory statements, do not suffice.” Id. at 678. In other

words, Federal Rule of Civil Procedure 8 “demands more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Id. (internal quotation marks omitted). If

the facts pleaded are “merely consistent with a defendant’s liability,” the complaint has

not stated a claim for relief that is plausible on its face. Id. (internal quotation marks

omitted). Pro se complaints must be liberally construed. See Hebbe v. Pliler, 627 F.3d

338, 342 (9th Cir. 2010).

       Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. To state a

claim under § 1983, a plaintiff must allege a violation of rights protected by the

Constitution or created by federal statute proximately caused by conduct of a person

acting under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991).

For Plaintiff’s purposes, 42 U.S.C. § 1983 is an implementing statute that makes it

possible to bring a cause of action under the amendments to the United States

Constitution.


       Discussion of Claims against the State of Idaho

       The Eleventh Amendment prohibits a federal court from entertaining a civil rights

lawsuit brought by a citizen against a state, unless that state waives its sovereign

immunity. Hans v. Louisiana, 134 U.S. 1, 16-18 (1890). The Supreme Court has


INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
consistently applied the Eleventh Amendment’s jurisdictional bar to states and state

entities “regardless of the nature of the relief sought.” See Pennhurst State Sch. & Hosp.

v. Halderman, 465 U.S. 89, 100 (1984). Therefore, Plaintiff cannot sue the state in this

federal action. Instead, Plaintiff may sue those state actors responsible for the alleged

civil rights violations.


       Discussion of Statute of Limitations Issue

                 A. Standards of Law

       The statute of limitations period for filing a civil rights lawsuit under 42 U.S.C. §

1983 is determined by the statute of limitations period for personal injuries in the state

where the claim arose. Wilson v. Garcia, 471 U.S. 261 (1985) (later overruled only as to

claims brought under the Securities Exchange Act of 1934, not applicable here). Idaho

Code § 5-219 provides for a two-year statute of limitations for professional malpractice,

personal injury, and wrongful death actions. Federal civil rights actions arising in Idaho

are governed by this two-year statute of limitations.

       Although the Court relies upon the state statute of limitations to determine the

time for filing a claim, the Court uses federal law to determine when a claim accrues.

Elliott v. City of Union City, 25 F.3d 800, 801-02 (9th Cir. 1994). The Ninth Circuit has

determined that a claim accrues when the plaintiff knows, or should know, of the injury

that is the basis of the cause of action. See Kimes v. Stone, 84 F.3d 1121, 1128 (9th Cir.

1996). Under this “discovery rule,” the statute begins to run once a plaintiff knows of his

injury and its cause. Gibson v. United States, 781 F.2d 1334, 1344 (9th Cir. 1986). A


INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
claim accrues upon awareness of an actual injury, “and not when the plaintiff suspects a

legal wrong.” Lukovsky v. City and County of San Francisco, 535 F.3d 1044, 1049 (9th

Cir. 2008).

       In general, the statute of limitations for a § 1983 claim that is dependent upon a

prior state court action to invalidate a conviction does not begin to run until the

conviction is reversed, expunged or declared invalid, because a § 1983 cause of action

does not arise until the declaration of invalidity has been achieved. See Heck v.

Humphrey, 512 U.S. at 489. Case law is mixed as to whether a plaintiff who had

completed his sentence can pursue a civil rights claim that otherwise would have been

barred by Heck v Humphrey. See Cohen v. Longshore, 621 F.3d at 1315-16 (10th Cir.

2010) (citing cases from the First, Third, Fifth, and Eighth Circuits holding that the Heck

favorable-termination requirement prevents § 1983 claims for damages even when

brought by petitioners whose release from custody has made habeas relief unavailable,”

as well as cases that “have reached the opposite conclusion” from the Second, Fourth,

Sixth, Seventh, Ninth (Nonnette v. Small, infra), and Eleventh Circuits). The United

States Court of Appeals for the Tenth Circuit agreed with the latter circuits, holding that

“a petitioner who has no available remedy in habeas, through no lack of diligence on his

part, is not barred by Heck from pursuing a § 1983 claim.” Cohen, 621 F.3d at 1317.

       As for diligence, a released convicted felon who can continue to pursue an

ongoing challenge to a conviction in a habeas corpus action, see Spencer v. Kemna, 523

U.S. 1 (1998), must do so. In such case, the plaintiff’s federal statute of limitations does



INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
not begin until the conviction has been invalidated.1 Contrarily, if, after release, a

plaintiff desires to bring a civil rights claim that challenges a past sentence attached to a

conviction that has not been invalidated, he may do so, see Nonnette v. Small, 316 F.3d

872, 876-77 (9th Cir. 2002), but the statute of limitations for his causes of action arising

from his conviction will not be lengthened as when a plaintiff first invalidates his

conviction by pursuing a collateral review action, see Heck v. Humphrey, 512 U.S. at

489.

        The law governing the statute of limitations calculation for claims of lack of due

process in pretrial criminal proceedings, such as arraignments, is slightly different—

depending on whether the plaintiff’s claim calls into question the validity of a criminal

conviction. That is, “[r]eflective of the fact that false imprisonment consists of detention

without legal process, a false imprisonment ends once the victim becomes held pursuant

to such process—when, for example, he is bound over by a magistrate or arraigned on

charges.” Wallace v. Kato, 549 U.S. 384, 389 (2007). However, when a plaintiff asserts

in a civil rights action that a defendant’s actions in an arraignment resulted in an unlawful


        1
           Examples of “invalidating a conviction” include the following. In Stoll v. County of Kern, No.
1105CV-01059, 2007 WL 2815032 (E.D. Cal. Sept. 25, 2007), the federal district court determined that
lack of a timely arraignment, which could be cause to overturn the plaintiff’s conviction, implicated the
Heck v. Humphrey rule—but the Heck rule was satisfied by the prior granting of a habeas corpus petition;
therefore, the statute of limitations ran from that date, rather than the date the plaintiff knew the state
failed to arraign him 21 years earlier. Id. at *3.

         In Savory v. Cannon, 947 F.3d 409 (7th Cir. 2020), the United States Court of Appeals for the
Seventh Circuit held that the plaintiff’s statute of limitations began to run not on the earlier date of his
release from prison, but from the governor’s later issuance of a pardon exonerating him of the criminal
conviction. Id. at 420 (emphasis in original). Similarly, in Stoll v. County of Kern, No. 1105CV-01059,
2007 WL 2815032 (E.D. Cal. Sept. 25, 2007).



INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
conviction, “a § 1983 suit is not the proper vehicle through which to mount what is

essentially a collateral challenge to the validity of his federal criminal conviction,”

because of the Heck v. Humphrey bar. Valencia v. Weis, No. 318CV01261WQHNLS,

2018 WL 4489321, at *3 (S.D. Cal. Sept. 19, 2018), aff'd, 776 F. App'x 510 (9th Cir.

2019. Accord, Forthoffer v. Fore, No. 3:17-CV-00235-TMB, 2019 WL 4867390, at *3

(D. Alaska Jan. 3, 2019) (Plaintiff’s claims against Fore asserting that Fore lied in an

affidavit used to support her arrest, arraignment, and ultimately the charges that “became

case 3PA-13-00509CR,” and that Fore similarly lied in later grand jury testimony were

barred by Heck.)

       Under limited circumstances, untimely claims sometimes can be salvaged. State

law governs equitable excuses related to the statute of limitations. The Idaho Supreme

Court has determined that “[s]tatutes of limitation in Idaho are not tolled by judicial

construction but rather by the expressed language of the statute.” Wilhelm v. Frampton,

158 P.3d 310, 312 (Idaho 2007). Idaho statutorily tolls the limitations period for a

person’s minority status or insanity. I.C. § 5-230.

       Early filing of a case pending resolution of a previous case will not necessarily

result in dismissal in Idaho, but a stay or injunction in such cases may be available to

preserve one’s rights. Wilhelm v. Frampton, 158 P.3d at 312. The theory of equitable

estoppel is also available. While it “does not ‘extend’ a statute of limitation,” it works in

a similar manner to prevent a party who has falsely represented or concealed a material

fact with actual or constructive knowledge of the truth “from pleading and utilizing the



INITIAL REVIEW ORDER BY SCREENING JUDGE - 7
statute of limitations as a bar, although the time limit of the statue may have already run.”

J.R. Simplot Co., v. Chemetics International, Inc., 887 P.2d 1039, 1041 (Idaho 1994).

       If claims are untimely filed and the untimeliness cannot be excused, they are

subject to dismissal for fail to state a claim upon which relief can be granted, and are also

subject to a strike under 28 U.S.C. § 1915(g). See Belanus v. Clark, 796 F.3d 1021, 1030

(9th Cir. 2015). However, a complaint should not be dismissed without leave to amend

unless it is clear that the complaint’s deficiencies cannot be cured. See Lopez v. Smith,

203 F.3d 1122, 1130-31 (9th Cir. 2000).


                B. Discussion

       Plaintiff will be required to file an amended complaint showing that his original

complaint was timely filed. If Plaintiff is asserting that an unlawful arraignment resulted

in an unlawful conviction and he did not previously invalidate the conviction on appeal

or in a habeas corpus action, then he will have to show that his cause of action arose in

2018, two years prior to the filing of his original complaint. (However, it appears from

his original Complaint, that his cause of action arose in 2007.) If he is claiming that the

arraignment resulted in an unlawful conviction and he did invalidate his conviction, then

his statute of limitations would run from the later date of invalidation, such as issuance of

a writ of habeas corpus.

       If Plaintiff is simply complaining that he was falsely imprisoned for a time period

before his conviction, because of the lack of an arraignment, that claim accrued, at the




INITIAL REVIEW ORDER BY SCREENING JUDGE - 8
latest, when he was later arraigned, had a preliminary hearing, or was lawfully convicted.

Any of those proceedings likely concluded before 2018, again, rendering his original

Complaint in this action untimely.

       Finally, if Plaintiff has facts showing that he should be entitled to equitable tolling

or equitable estoppel, he should present those to the Court in his amended complaint. If

Plaintiff has no facts showing that his claim accrued in 2018 or no facts showing his

untimely filing should be excused, he should file a notice of voluntary dismissal.


                                          ORDER

       IT IS ORDERED:

       1. Plaintiff must file an amended complaint, together with a motion to

          review the amended complaint, within 60 days after entry of this Order.

       2. Plaintiff’s request for appointment of counsel (contained in the

          Complaint) will be DENIED without prejudice, but will be reconsidered

          by the Court if he states an actionable claim in the amended complaint

          and if he meets the standards for appointment of counsel.

       3. Plaintiff is warned that, if he does not file an amended complaint within

          the time frame specified above, his entire case will be dismissed with

          prejudice under Federal Rule of Civil Procedure 41(b) for failure to

          prosecute. Plaintiff may, in the alternative, file a notice of voluntary

          dismissal within 60 days after entry of this Order.




INITIAL REVIEW ORDER BY SCREENING JUDGE - 9
